Detailed Action
	This action is responsive to an original non-provisional application filed on 12/3/2019 with acknowledgement that this application does not claim priority to another application.
	Claims 1-25 are currently pending.  Claims 12-19 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
Response to Amendment
The response filed on December 2, 2021 is acknowledged.  Four pages of amended claims were received on 12/2/2021.  
Claims 1, 6-7, 12, and 23 have been amended.  Claims 24-25 are newly presented. 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11), drawn to a spraying device in the reply filed on 6/11/2021 is acknowledged.  The traversal is on the grounds that the Examiner’s alternate use for the claimed apparatus is unreasonable and that there is no serious burden on the examiner to search both Group I and Group II claims. 

The argument that there is no serious burden on the examiner to search both Group I and Group II is not found persuasive because while all claims are classified in the same primary class (B05), Group I and Group II are classified in different subclasses, as Claims 1-11 are drawn to a spraying device classified in CPC B05B3/0472 and Claims 12-19 are drawn to a method classified in B05D1/02, thus the inventions require a different field of search and a proper search of the Group I claims may not be coextensive with a search of the Group II claims since they are classified in different CPC.  
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 23-25 are objected to because of the following informalities:
In Claim 23, Line 4, “the first surface having” should be revised to --the first surface having:-- to ensure proper punctuation.
In Claim 23 Lines 5-9, the text should be indented further from the margin to ensure proper spacing format in the claim, since it is understood that the elements in Lines 5-9 are part of “the first surface” from Claim 23 Line 4. 
In Claim 24 Line 2, “the nozzle” should be revised to --the first nozzle-- to ensure proper antecedent basis while using terminology consistent with what is used in Claim 1 from which Claim 24 depends.
In Claim 25 Line 1, “wherein as the first deflector pivots fluid emitted” should be revised to 
--wherein as the first deflector pivots, fluid emitted-- to ensure proper punctuation.
In Claim 25 Line 2, “the nozzle” should be revised to --the first nozzle-- to ensure proper antecedent basis while using terminology consistent with what is used in Claim 1 from which Claim 25 depends.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 6-10, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2010/0163644 A1 to Dieziger (“Dieziger”).  
	 As to Claim 1, Dieziger discloses a device (See Annotated Fig. 1) for a cleaning machine (Per Paragraph 0025 the device can be used for cleaning), comprising: 
	an arm (Fig. 1 #13 “moment arm”) rotatable about an axis (Fig. 1 #11 “axis of rotation”), the arm including a first arm portion (See Annotated Fig. 1) and a second arm portion (See Annotated Fig. 1) diametrically opposite the first arm portion (See Annotated Fig. 1); 
	a first nozzle (See Annotated Fig. 1) disposed on the first arm portion (See Annotated Fig. 1); 
	a first deflector (Fig. 1 #21 “hinged member”) pivotably connected at the first arm portion (See Annotated Fig. 1, Paragraph 0021) and arranged to receive a stream of fluid (Fig. 1 #14 “spray pattern) emitted from the first nozzle (See Annotated Fig. 1); and 
	wherein fluid emitted from the first nozzle strikes the first deflector and causes a force that tends to pivot the first deflector toward the first arm portion to rotate the arm (See Annotated Figs. 1 and 2, and Paragraph 0013), and rotation of the arm about the axis causes a centrifugal force on the first deflector that tends to pivot the first deflector away from the first arm portion (See Fig. 3 and Paragraph 0014).
	As to Claim 2, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses comprising a base (See Annotated Fig. 1), wherein the arm is rotatably connected to the base about the axis (See Annotated Fig. 1).
	As to Claim 3, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein a pivot point for the first deflector is located radially inward relative to an opening of the first nozzle that emits fluid (See Annotated Fig. 1).
	As to Claim 6, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein a pushing force of fluid deflected by the first deflector increases as the first deflector is pivoted toward the first arm portion (See Paragraph 0022, it is understood that as the angular speed increases, the first deflector is pivoted toward the first arm portion, and as the first deflector is pivoted toward the first arm portion the pushing force of fluid deflected by the first deflector increases as thrust is attenuated).
	As to Claim 7, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein a pushing force of fluid deflected by the first deflector decreases as the first deflector is pivoted away from the first arm portion (See Paragraph 0022, it is understood that as the angular speed decreases, the first deflector is pivoted away from the first arm portion, and as the first deflector is pivoted away from the first arm portion the pushing force of fluid deflected by the first deflector decreases as a governing speed is achieved).
	As to Claim 8, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein the first deflector includes a distal surface having a chamfer (See Annotated Fig. 1, an upper surface of the first deflector has a chamfer.  Merriam Webster defines distal as “situated away from the point of attachment or origin or a central point especially of the body”.  The upper surface of the first deflector having a chamfer is situated away from a central point of the first deflector.).
	As to Claim 9, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein fluid emitted by the first nozzle creates a force that rotates the arm about the axis (See Annotated Figs. 1-3, Paragraph 0020), the force varying based on a distance of the first deflector relative to the first arm portion (See Paragraph 0013, it is understood that the thrust force varies as the distance of the first deflector relative to the first arm portion changes).
	As to Claim 10, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein the first nozzle is arranged at an outer end of the first arm portion (See Annotated Fig. 2).
	As to Claim 20, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein the arm has a longitudinal axis that intersects the axis of rotation (See Annotated Fig. 1), and the first nozzle emits fluid in a direction that is non-parallel to the longitudinal axis of the arm (See Annotated Fig. 1 and Paragraph 0013).
	As to Claim 21, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger further discloses wherein the arm has a longitudinal axis that intersects the axis of rotation (See Annotated Fig. 1), and the first nozzle emits fluid in a direction that is perpendicular to the longitudinal axis of the arm (See Annotated Fig. 1 and Paragraph 0013).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dieziger in view of US Patent 1,022,643 to Schellenger (“Schellenger”).
	Regarding Claim 4, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger does not specifically disclose wherein the first deflector includes a proximal surface having a curved portion, and the proximal surface is disposed adjacent to the first nozzle (See Paragraph 0024, which discloses that reshaping the deflector can provide additional force adjustment).
	However, Schellenger discloses a device (Title “Spraying Device”, See Figs. 1-3) for a cleaning machine (Per Col. 1 Lines 10-12 the device can be used with a hose, and it is understood that a hose can be used for cleaning objects) comprising:
	an arm (See Annotated Fig. 1-A), the arm including a first arm portion (See Annotated Fig. 1-A),
	a first nozzle (See Annotated Fig. 1-A) disposed on the first arm portion (See Annotated Fig. 1-A); 
	a first deflector (See Annotated Figs. 1-A and 2) pivotably connected at the first arm portion (See Annotated Fig. 2, Col. 2 Lines 59-61) and arranged to receive a stream of fluid emitted from the first nozzle (Col. 2 Lines 64-70); 
	wherein fluid emitted from the first nozzle strikes the first deflector (Col. 2 Lines 64-70); 
	wherein the first deflector includes a proximal surface (See Annotated Fig. 1-A) having a curved portion (See Annotated Fig. 1-A), and the proximal surface is disposed adjacent to the first nozzle (See Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dieziger as applied to Claim 1 above by utilizing the first deflector of Schellenger, wherein the first deflector includes a proximal surface having a curved portion, and the proximal surface is disposed adjacent to the first nozzle, as doing so would utilize simple substitution of one known element for another to obtain the predictable result of allowing fluid to be evenly and widely distributed from the device (Col. 2 Lines 91-109). 
Regarding Claim 5, in reference to the device of Dieziger modified by the first deflector of Schellenger as applied to Claim 4 above, Schellenger does not specifically disclose wherein the curved portion produces a fan spray pattern having a fan angle between 10 degrees and 90 degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device of Dieziger modified by the first deflector of Schellenger as applied to Claim 4 above such that the fluid emitted from the first nozzle strikes the curved portion such that a fan spray pattern is produced having a fan angle that is between 10 degrees and 90 degrees, as doing so would yield the predictable result of spraying a specific area with a certain amount of fluid based on its size, shape, and location.  It would have only required routine optimization to determine an optimal range of fan angles for the fan spray pattern from a finite number of identified, predictable solutions for having optimal spray coverage for a target cleaning area, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.A.   
	Regarding Claim 22, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger does not specifically disclose wherein the first deflector comprises a leading end distal from the arm, a trailing end proximal to the arm, and a curved surface disposed between the leading end and the trailing end, wherein a height of the curved surface at the leading end is less than a height of the curved surface at the trailing end (See Paragraph 0024, which discloses that reshaping the deflector can provide additional force adjustment).
	However, Schellenger discloses a device (Title “Spraying Device”, See Figs. 1-3) for a cleaning machine (Per Col. 1 Lines 10-12 the device can be used with a hose, and it is understood that a hose can be used for cleaning objects) comprising:
	an arm (See Annotated Fig. 1-B), the arm including a first arm portion (See Annotated Fig. 1),
	a first nozzle (See Annotated Fig. 1-B) disposed on the first arm portion (See Annotated Fig. 1); 
	a first deflector (See Annotated Figs. 1-B and 2) pivotably connected at the first arm portion (See Annotated Fig. 2, Col. 2 Lines 59-61) and arranged to receive a stream of fluid emitted from the first nozzle (Col. 2 Lines 64-70); 
	wherein fluid emitted from the first nozzle strikes the first deflector (Col. 2 Lines 64-70); 
	wherein the first deflector comprises a leading end (See Annotated Fig. 1-B) distal from the arm, a trailing end proximal to the arm (See Annotated Fig. 1-B), and a curved surface disposed between the leading end and the trailing end (See Annotated Fig. 1-B), wherein a height of the curved surface at the leading end is less than a height of the curved surface at the trailing end (See Annotated Fig. 1-B where a lowest point of the trailing end of the curved surface is higher than a lowest point of the leading end of the curved surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dieziger as applied to Claim 1 above by utilizing the first deflector of Schellenger, wherein the first deflector comprises a leading end distal from the arm, a trailing end proximal to the arm, and a curved surface disposed between the leading end and the trailing end, wherein a height of the curved surface at the leading end is less than a height of the curved surface at the trailing end, as doing so would utilize simple substitution of one know element for another to obtain the predictable result of allowing fluid to be evenly and widely distributed from the device (Col. 2 Lines 91-109).
	As to Claim 23, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger discloses wherein the first deflector comprises: 
	a first surface (See Annotated Fig. 3) including a leading end distal from the arm (See Annotated Fig. 3) and a trailing end proximal to the arm (See Annotated Fig. 3). 
	Regarding Claim 23, Dieziger does not specifically disclose the first surface having 
	a chamfered portion at the leading end, and 
	a curved portion at the trailing end, the curved portion varying in height along the first surface, and in a region where the chamfered portion is thickest a height of the curved portion is a maximum (See Paragraph 0024, which discloses that reshaping the deflector can provide additional force adjustment).
	However, Schellenger discloses a device (Title “Spraying Device”, See Figs. 1-3) for a cleaning machine (Per Col. 1 Lines 10-12 the device can be used with a hose, and it is understood that a hose can be used for cleaning objects) comprising:
	an arm (See Annotated Fig. 1-B), the arm including a first arm portion (See Annotated Fig. 1-B),
	a first nozzle (See Annotated Fig. 1-B) disposed on the first arm portion (See Annotated Fig. 1-B); 
	a first deflector (See Annotated Figs. 1-B and 2) pivotably connected at the first arm portion (See Annotated Fig. 2, Col. 2 Lines 59-61) and arranged to receive a stream of fluid emitted from the first nozzle (Col. 2 Lines 64-70); 
	wherein fluid emitted from the first nozzle strikes the first deflector (Col. 2 Lines 64-70); 
	wherein the first deflector comprises: a first surface (See Annotated Fig. 1-B) including a leading end (See Annotated Fig. 1-B) distal from the arm and a trailing end (See Annotated Fig. 1-B) proximal to the arm, and a curved portion (See Annotated Fig. 1-B, the curved portion is a top edge of the first surface) at the trailing end (See Annotated Fig. 1-B, the curved portion spans the entire trailing end and the entire leading end), the curved portion varying in height along the first surface (See Annotated Fig. 1-B, the top edge of the first surface varies in height along the first surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dieziger as applied to Claim 1 above by utilizing the first deflector of Schellenger, wherein the first deflector comprises: a first surface including a leading end distal from the arm and a trailing end proximal to the arm, and a curved portion at the trailing end, the curved portion varying in height along the first surface, as doing so would utilize simple substitution of one know element for another to obtain the predictable result of allowing fluid to be evenly and widely distributed from the device (Col. 2 Lines 91-109).
	Regarding Claim 23, in reference to the device of Dieziger modified by the first deflector of Schellenger as applied above, Schellenger does not disclose the first surface having a chamfered portion at the leading end, and in a region of where the chamfered portion is thickest a height of the curved portion is a maximum.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Schellenger to include a chamfered portion around outer edges of the entire first surface (See Annotated Fig. 1-B), as doing so would utilize a well-known manufacturing technique to make the leading end less prone to cutting a person and less likely to being damaged over time, and it has been held that a fact can be asserted to be common knowledge without specific reliance on documentary evidence where the fact noticed is readily verifiable, such as where there was nothing of record to contradict it per In re Soli, 317 F.2d 941, 945-46, 137 USPQ 797, 800 (CCPA 1963).  See MPEP 2144.03.B.
Modifying the deflector of Schellenger to include a chamfered portion around outer edges of the entire first surface would result in the chamfered portion being at the leading end (See Annotated Fig. 1-B, the chamfered portion would span the entire curved portion thus the chamfered portion would be at both the leading end and the trailing end), would result in the chamfered portion having a consistent thickness (Based on Col. 1 Lines 40-42 and Fig. 2 it is understood that the leading end is sheet metal that has a consistent thickness), and would thus result in the leading end being configured such that in a region of the leading end where the chamfered portion is thickest, a height of the curved portion is a maximum (See Annotated Fig. 1-B, it is understood that the chamfered portion would have a consistent thickness, thus where the height of the curved portion is a maximum , the chamfered portion is thickest in a region of the leading end). 
	Regarding Claim 24, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger does not specifically disclose wherein the first deflector comprises a first surface having a curved profile that varies in height along the first surface, and the nozzle is arranged to emit fluid onto the curved profile of the first surface (See Paragraph 0024, which discloses that reshaping the deflector can provide additional force adjustment).
	However, Schellenger discloses a device (Title “Spraying Device”, See Figs. 1-3) for a cleaning machine (Per Col. 1 Lines 10-12 the device can be used with a hose, and it is understood that a hose can be used for cleaning objects) comprising:
	an arm (See Annotated Fig. 1-C), the arm including a first arm portion (See Annotated Fig. 1-C),
	a first nozzle (See Annotated Fig. 1-C) disposed on the first arm portion (See Annotated Fig. 1-C); 
	a first deflector (See Annotated Figs. 1-C and 2) pivotably connected at the first arm portion (See Annotated Fig. 2, Col. 2 Lines 59-61) and arranged to receive a stream of fluid emitted from the first nozzle (Col. 2 Lines 64-70); 
	wherein fluid emitted from the first nozzle strikes the first deflector (Col. 2 Lines 64-70); 
	wherein the first deflector comprises a first surface (See Annotated Fig. 1-C) having a curved profile (See Annotated Fig. 1-C) that varies in height along the first surface (See Annotated Fig. 1-C, the curved profile varies in height from a ground surface at various points on the curved profile), and the nozzle is arranged to emit fluid onto the curved profile of the first surface (Col. 2 Lines 59-70).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dieziger as applied to Claim 1 above by utilizing the first deflector of Schellenger, wherein the first deflector comprises a first surface having a curved profile that varies in height along the first surface, and the nozzle is arranged to emit fluid onto the curved profile of the first surface, as doing so would utilize simple substitution of one know element for another to obtain the predictable result of allowing fluid to be evenly and widely distributed from the device (Col. 2 Lines 91-109).
	As to Claim 25, in reference to the device of Dieziger modified by the first deflector of Schellenger as applied to Claim 24 above, Schellenger further discloses wherein as the first deflector pivots fluid emitted by the nozzle strikes different portions of the curved profile (See Annotated Fig. 1-C, Annotated Fig. 2 and Col. 2 Lines 59-70, it is understood that as the first deflector pivots from one position to another fluid emitted by the nozzle strikes different portions of the curved profile).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dieziger
	As to Claim 11, in reference to the device of Dieziger as applied to Claim 1 above, Dieziger discloses further comprising: 
	a second nozzle (Per Paragraph 0013 there is at least one nozzle, See Fig. 1 which shows additional nozzles #12) disposed on the second arm portion (See Fig. 1 which shows an additional nozzle #12 on the second arm portion).
	Regarding Claim 11, Dieziger does not disclose comprising a second deflector pivotably connected at the second arm portion and arranged to receive a stream of fluid emitted from the second nozzle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dieziger as applied to Claim 1 above such that it comprises a second deflector pivotably connected at the second arm portion and arranged to receive a stream of fluid emitted from a second nozzle (See Annotated Fig. 1, it would be obvious to place a second nozzle and second deflector similar to how the first nozzle is configured), as doing so would yield the predictable result of spraying additional fluid to other areas while further maintaining control of rotational speed of the device, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04.VI.B.

    PNG
    media_image2.png
    564
    717
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    629
    854
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    697
    824
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    457
    726
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    549
    775
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    549
    775
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    464
    706
    media_image8.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/STEVEN J GANEY/Primary Examiner, Art Unit 3752